Title: From Thomas Jefferson to United States Congress, 1 December 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate & House of Representatives 
                        of the United States.
                     Decemb. 1. 1808.
                  
                  I transmit to both houses of Congress a Report from the Surveyor of the public buildings, of the progress made on them, during the last season, of their present state, of the expenditures incurred, and of those which may be requisite for their further prosecution.
                  
                     Th: Jefferson 
                     
                     
                  
               